      Case 1:17-cv-03086-AJN-SDA Document 297 Filed 03/19/20 Page 1 of 4



March 17, 2020                                                                                  3/19/20
The Honorable Alison J. Nathan, U.S. District Court Judge
U.S. District Court for Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007


        Re: Republic of Turkey v. Christie’s Inc. and Michael Steinhardt, 17 Civ. 3086 (AJN)


Dear Judge Nathan,

We write on behalf of all parties to this case – Plaintiff Republic of Turkey, Defendant Christie’s
Inc., and Defendant Michael Steinhardt – to request a revision to the February 24, 2020 Pretrial
Scheduling Order (Dkt #290). This change is necessitated by serious disruption to the pretrial and
trial preparation efforts of all parties caused by Covid-19 and government responses thereto.

Plaintiff’s counsel require additional time to complete the filings due this Friday, March 20. In an
effort to combat the spread of Covid-19 in compliance with New York and U.S. policies, lawyers
are working from home. In addition, Plaintiff’s law firm must stagger work schedules, so the full
complement of support personnel is not available at any time. These disruptions require that extra
time be added to the existing schedule for pretrial filings.

With respect to the April 27 trial start date, the parties request an adjournment. Both of Defendants’
party representatives, some witnesses for both parties, and several counsel fall into high risk
categories due to age and/or underlying health conditions. Plaintiff’s expert Dr. Neil Brodie, in
addition to having health issues, is forbidden by U.S. regulations from traveling here from the U.K.
Two of Turkey’s witnesses are under orders from their employers not to travel internationally.
Three of Plaintiff’s lawyers are above age 70 and one has health issues that places him in the
highest risk category. Likewise, Defendant Michael Steinhardt is 79 and recently had major
surgery. Defendant Christie’s in-house counsel and trial representative is undergoing
chemotherapy that adversely affects her immunity to Covid-19. One of Defendants’ lawyers is
above 70 and has health issues. These issues are unlikely to be resolved in the foreseeable future,
necessitating the adjournment of the trial sine die.


The Court adopts the parties' proposed
revised schedule and adjourns the final                 SO ORDERED                  3/19/20
pretrial conference and trial
sine die. By April 27, 2020, the parties
shall submit a joint letter proposing
new trial dates.
SO ORDERED.
       Case 1:17-cv-03086-AJN-SDA Document 297 Filed 03/19/20 Page 2 of 4
Joint Letter to Judge Nathan
Case No. 17 Civ. 3086
Page 2 of 2


The parties submit herewith a proposed revised schedule. Thank you for your consideration of
this request.


Respectfully submitted,

/s/ Lawrence M. Kaye                        /s/ Thomas R. Kline
Lawrence M. Kaye                           Thomas R. Kline
HERRICK, FEINSTEIN LLP                     CULTURAL HERITAGE PARTNERS, PLLC
2 Park Avenue                              369 Lexington Ave., 3d Floor
New York, NY 10016                         New York, NY 10016
lkaye@herrick.com                          tom@culturalheritagepartners.com
212-592-1410 Telephone                     202-567-7594 Telephone
212-592-1500 Facsimile                     866-875-6492 Facsimile

Attorneys for Plaintiff                    Attorneys for Defendants Christie’s Inc. and
Republic of Turkey                         Michael Steinhardt


Enclosure
        Case 1:17-cv-03086-AJN-SDA Document 297 Filed 03/19/20 Page 3 of 4




                                                              Current Date     Proposed New Date

Joint Pretrial Report (Rule 6.A):                             March 20, 2020      April 3, 2020
  • Statement regarding subject matter jurisdiction
  • Summary of claims and defenses to be tried
  • Statement as to number of trial days needed
  • Any stipulations or agreed statements of fact or law
      to which all parties consent
  • List of witnesses who will testify at trial and a brief
      summary of the substance of each witness’
      testimony
  • Designations of deposition testimony to be presented
      to the court and any counter-designations and
      objections to admissibility by any other party
  • Exhibit lists, including any objections to
      admissibility by the other party
  • A statement of the damages claimed and any other
      relief sought

Motions in limine (Rule 6.B.)                                 March 20, 2020      April 3, 2020

Pretrial Memorandum of Law (Rule 6.C.)                        March 20, 2020      April 3, 2020
(optional)

Trial Exhibits (Rule 6.E.)                                    March 20, 2020      April 3, 2020

Proposed Findings of Fact and Conclusions of Law (Rule        March 20, 2020      April 3, 2020
6.F.i.)

Deposition Excerpts                                           March 20, 2020      April 3, 2020
(Rule 6.F.ii.)

Direct Testimonies of Trial Witnesses (Rule 6.F.iii.)         March 20, 2020      April 3, 2020

Courtesy Copies (Rule 6.G)                                                         As soon as
                                                                               practically possible
                                                                                   after filing
List of Affiants to Cross-Examine (Rule 6.F.iii.)             March 24, 2020      April 8, 2020




                                             Page 1 of 2
        Case 1:17-cv-03086-AJN-SDA Document 297 Filed 03/19/20 Page 4 of 4



Oppositions to motions in limine (Rule 6.B.)                 April 3, 2020      April 22, 2020
                                                                                 (3 days added
                                                                              because of religious
                                                                                 observances)

Replies to motions in limine (Rule 6.B.)                     April 15, 2020      May 1, 2020

Final pretrial conference                                    April 23, 2020          TBD

Trial Date                                                   Begin on April          TBD
                                                               27, 2020




                                               Page 2 of 2
